Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.
Claims 34-62 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 34-36, 39-41, 44-46, 49-51, 54-56, and 59-60 are amended
	- claims 38, 42-43, 48, 52-53, 58, and 61-62 are cancelled
b.	This is a first action on the merits based on Applicant’s claims submitted on 03/04/2021.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 03/04/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Regarding claims 34-39, 41-42, 44-49, 51-52, 54-59, and 61 previously rejected under 35 U.S.C. § 103, Applicant's argument, see “Therefore, Meylan3283 fails to disclose the feature that after the determining that the payload of the another RLC PDU is the complete second RLC SDU, sending the complete second RLC SDU to a Packet Data Convergence Protocol (PDCP) layer without reordering with other RLC SDUs including the first RLC SDU (hereinafter “feature a”). Thus, based on the teaching of Meylan3283, the person skilled in the art would have been led away from the present invention because the claims of the present application are amended to specifically not perform reodering.” on page 11, filed on 03/04/2021, with respect to Meylan et al. US Pub 2009/0003283 (hereinafter “Meylan3283”), in view of Malkamaki et al. US Pub 2018/0262950 (hereinafter “Malkamaki”), and further in view of Bucknell et al. US Pub 2009/0310537(hereinafter “Bucknell”), have been considered but are moot because the arguments do not apply to the references being used in the current rejection, as a result of the amendment of independent claims, the cancellation of the previous claims, and the filing of new claims. See section Claim Rejections - 35 USC § 103 below for complete details.
Regarding claims 34, 44, and 54 previously rejected under 35 U.S.C. § 112(b), claims 34, 44, and 54 have been amended according to the Examiner’s suggestion and thus the previous rejection has been withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 44 and 54 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 44 and 54 recite the limitations “the payloads of the subset of RLC PDUs carry data from a same first RLC SDU” (underlined emphasis). The Examiner suggests that these limitations be modified as such to overcome this 112(b) rejection: “the payloads of the subset of RLC PDUs carry data from a [[same]] first RLC SDU”. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 34-39, 41-42, 44-49, 51-52, 54-59, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Meylan3283, and in view of Malkamaki et al. US Pub 2018/0262950 (hereinafter “Malkamaki”), and further in view of Marinier et al. US Pub 2008/0186946 (hereinafter “Marinier”) and of Hong et al. US Pub 2017/0257265 (hereinafter “Hong”).
Regarding claim 34 (Currently Amended)
Meylan3283 discloses a data processing method, performed by a data receiving apparatus (e.g. “Node B 120” in Fig. 2; [0029-0030]), comprising:
receiving, at a Radio Link Control (RLC) layer, a plurality of RLC protocol data units (PDUs) from a Media Access Control (MAC) layer (“In general, each RLC PDU may include all or a portion of each of one or more RLC SDUs, as described below.  MAC may process each RLC PDU and generate a corresponding MAC PDU.” [0045]), each of the plurality of RLC PDUs comprises a header and a payload (“an RLC PDU includes an RLC header and a Data field.  The Data field may carry data from one or more RLC SDUs.  The length of the Data field or the entire RLC PDU may be conveyed in a MAC header.  The RLC header may include various fields for pertinent parameters for the RLC PDU” [0055]; Figs. 4-6), wherein:
the payload (i.e. data field) carries data from a single RLC SDU (“The Data field may carry data from one or more RLC SDUs.” [0055]); 
wherein the plurality of RLC PDUs comprises a subset of RLC PDUs (“In general, RLC addressing within the RLC SDU may be achieved by partitioning the RLC SDU into data units of fixed or variable sizes and assigning different addresses to these data units.” [0049]), and the payloads of the subset of RLC PDUs carry data from a first RLC SDU (“the multiple PDUs including the first PDU, and the multiple SDUs including a first SDU corresponding to the first PDU;  and forming a second PDU at the second protocol based on the multiple SDUs, the second PDU including the first SDU followed by remaining ones of the multiple SDUs.” [Claim 7 text]), each of the headers of the subset of RLC PDUs comprise a sequence number (SN) field, and SNs in the SN fields of the subset of RLC PDUs are the same (“FIG. 4 shows an RLC PDU with the RLC header shown in Table 1.  In this example, an RLC SDU has an RLC SN of N. The RLC PDU carries a segment of the RLC SDU starting with the byte at address B. For the RLC header, the Sequence Number (SN) field is set to N, the Segment Extension (SE) field is set to `1`, and the Segment Offset (SO) field is set to B.” [0059], [0070]), wherein the SNs in the SN fields of the subset of RLC PDUs are allocated by the RLC layer (see Figs. 3 and 4);
wherein the plurality of RLC PDUs further comprises another RLC PDU rather than the subset of RLC PDUs (i.e. remaining v.s. preceding RLC SDUs forming RLC PDUs), where the SI field (i.e. “segment length”) of the header of the another RLC PDU comprises the first value (“multiple PDCP PDUs may be received as multiple RLC SDUs at RLC, with each PDCP PDU being assigned a different PDCP SN by PDCP.  An RLC SN for each RLC SDU may be determined based on the PDCP SN for the corresponding PDCP PDU.  An RLC PDU may be formed based on the multiple RLC SDUs.  A header may be generated for the RLC PDU and may include the RLC SN for the first RLC SDU and a header block for each remaining RLC SDU.  The header block for each remaining RLC SDU may include (i) a segment length that conveys the amount of data from the RLC SDU being sent in the RLC PDU, (ii) an SN offset that indicates the difference between the RLC SN for the RLC SDU and the RLC SN for a preceding RLC SDU in the RLC PDU, (iii) a segment offset that indicates the starting byte in the RLC SDU being sent in the RLC PDU, (iv) an extension bit that indicates whether or not another header block will follow, and/or (v) some other information.” [0009]; [0059]; [0071]); 
determining, based on the headers of the subset of RLC PDUs, that the payloads of the subset of RLC PDUs are segments of the first RLC SDU (“A header may be generated for the RLC PDU and may include the RLC SN for the first RLC SDU and a header block for each remaining RLC SDU.  The header block for each remaining RLC SDU may include (i) a segment length that conveys the amount of data from the RLC SDU being sent in the RLC PDU, (ii) an SN offset that indicates the difference between the RLC SN for the RLC SDU and the RLC SN for a preceding RLC SDU in the RLC PDU, (iii) a segment offset that indicates the starting byte in the RLC SDU being sent in the RLC PDU, (iv) an extension bit that indicates whether or not another header block will follow, and/or (v) some other information.” [0009]; [0059]; [0071]);
obtaining all the segments of the first RLC SDU; restoring all the segments to the first RLC SDU (“A receiver may obtain the full PDCP SN at connection setup.  RLC at the receiver may obtain RLC PDUs from MAC and may assemble these RLC PDUs into complete PDCP PDUs, as indicated by the Segment Length and End Bit fields for each RLC PDU.  PDCP may determine the PDCP SN for each PDCP PDU based on the RLC SN for the first RLC PDU in the PDCP PDU.  This RLC SN may be passed along with the PDCP PDU to PDCP.  The receiver can thus determine the PDCP SN for each successfully received PDCP PDU based on the RLC SN for the first RLC PDU in the PDCP PDU.” [0084]); and
sending the first RLC SDU to a PDCP layer (“multiple PDCP PDUs may be received as multiple RLC SDUs at RLC, with each PDCP PDU being assigned a different PDCP SN by PDCP.  An RLC SN for each RLC SDU may be determined based on the PDCP SN for the corresponding PDCP PDU.” [0009]; [0045]). 
Meylan3283 does not specifically teach that for each respective RLC PDU of the at least one RLC PDU, the header comprises a segment indicator (SI) field with two bits , and a first value of the two bits indicates that the payload comprises a complete RLC service data unit (SDU), a second value of the two bits indicates that the payload comprises a first segment of an RLC SDU, a third value of the two bits indicates that the payload comprises a neither first nor last segment of the RLC SDU, a fourth value of the two bits indicates that the payload comprises a last segment of the RLC SDU.
In an analogous art, Malkamaki discloses for each respective RLC PDU of the at least one RLC PDU, the header comprises a segment indicator (SI) field with two bits (“Per Option 3, segmentation of a PDCP Status report can be done, for instance, by taking two reserved (R) bits into use (there are currently 5 R bits unused in the PDCP Control PDU header) and using them to indicate whether the start (S) and end (E) point of the full status report are included into this message.” [0068]), and a first value of the two bits indicates that the payload comprises a complete RLC service data unit (SDU) (“S=1 and E=1 indicates full status report (no segmentation)” [0068]), a second value of the two bits indicates that the payload comprises a first segment of an RLC SDU (“S=1 and E=0 indicates first segment which is followed by another” [0068]), a third value of the two bits indicates that the payload comprises a neither first nor last segment of the RLC SDU (“Then S=0 and E=0 indicates a `middle` segment” [0068]), a fourth value of the two bits indicates that the payload comprises a last segment of the RLC SDU (“S=0 and E=1 indicates the last segment (after one or more segments).” [0068])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Meylan3283’s technique for sending data in a wireless communication system to include Malkamaki’s method for transmitting extension of the PDCP SN, in order to timely detect transmission error and improve resources usage efficiency (Malkamaki [0002]).
Maylan3283 and Malkamaki do not specifically teach wherein the plurality of RLC PDUs further comprises another RLC PDU rather than the subset of RLC PDUs, where the SI field of the header of the another RLC PDU comprises the first value; and determining, based on the SI field of the header of the another RLC PDU, that the payload of the another RLC PDU is a complete second RLC SDU.
In an analogous art, Marinier discloses wherein the plurality of RLC PDUs further comprises another RLC PDU rather than the subset of RLC PDUs, where the SI field of the header of the another RLC PDU comprises the first value (see Tables 2 and 3; [0102-0106]); and
wherein the method further comprises:
determining, based on the SI field of the header of the another RLC PDU, that the payload of the another RLC PDU is a complete second RLC SDU (“In the proposed SI structure, "10" corresponds to the first payload unit being a complete unit, and if more than one payload unit is present in the reordering PDU, the last payload is a segment.  With this definition, if only one payload unit is present, then it will be a complete MAC-ehs PDU, however it should be a segment that corresponds to the first segment of a MAC-ehs PDU.  Moreover, when SI is equivalent to "11," the definition corresponds only to multiple payload units.  When setting the SI fields, the transmitter must know exactly what to indicate, when a single payload unit is present in the reordering PDU.  Since a single payload unit can correspond to a first, middle, last, or complete MAC-ehs SDU, the transmitter shall specify the correct SI indication so that the segments can be correctly reassembled.” [0100]; see Table 3);
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Meylan3283’s technique for sending data in a wireless communication system to include Marinier’s method for transmitting and receiving PDU segments, in order to efficiently performing data segmentation and reassembly (Marinier [0009]).
Maylan3283, Malkamaki, and Marinier do not specifically teach sending the complete second RLC SDU to a Packet Data Convergence Protocol (PDCP) layer without reordering with other RLC SDUs including the first RLC SDU.
In an analogous art, Hong discloses a method for sending RLC SDU to a Packet Data Convergence Protocol (PDCP) layer without reordering with other RLC SDUs including the first RLC SDU (“if the downlink RLC entity of the terminal does not allow the transmission through different APs, the reordering function may not be performed. Alternatively, the RLC SDU may be transmitted to the PDCP entity without performing the reordering function.” [0186]) after the determining that the payload of the another RLC PDU is the complete second RLC SDU (as taught by Marinier);
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Meylan’s technique for sending data in a wireless communication system, as modified by Malkamaki and Marinier, to include Hong’s method for performing a Packet Data Convergence Protocol (PDCP) function in the E-UTRAN, in order to efficiently support PDCP function (Hong [0015-0016]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Hong’s method for performing a Packet Data Convergence Protocol (PDCP) function in the E-UTRAN into Meylan’s technique for sending data in a wireless communication system since the claimed invention is merely a combination of 

Regarding claim 35 (Currently Amended)
Meylan3283, as modified by Malkamaki, Marinier, and Hong, previously discloses the method according to claim 34, 
Meylan3283 further discloses in annotated Fig. 5 below wherein the subset of RLC PDUs comprise a first RLC PDU and a second RLC PDU, and
the header of the first RLC PDU comprises an SN field with the same SN and an SI field with the second value, and the payload of the first RLC PDU comprises a first segment of the first RLC SDU; and
wherein the header of the second RLC PDU comprises an SN field with the same SN, an SI field with the fourth value (i.e. last segment or last frame), and a segment offset (SO) field indicating a byte offset, of a first byte in the payload of the second RLC PDU, within the first RLC SDU, and the payload of the second RLC PDU comprises a last segment of the first RLC SDU (see also [0069-0070]).

    PNG
    media_image1.png
    473
    753
    media_image1.png
    Greyscale

Regarding claim 36 (Currently Amended)
Meylan3283, as modified by Malkamaki, Marinier, and Hong, previously discloses the method according to claim 35, 
Meylan3283 further discloses in annotated Fig. 5 (as afore-mentioned in claim 35 discussion) wherein the subset of RLC PDUs further comprises a third RLC PDU, and all the segments of the first RLC SDU comprise a segment in the payload of the third RLC PDU, and the header of the third RLC PDU comprises an SN field with the same SN, an SI field with the third value (i.e. middle segment or middle frame), and an SO field indicating a byte offset, of a first byte in the payload of the third RLC PDU, within the first RLC SDU.

Regarding claim 37 (Previously Presented)
Meylan3283, as modified by Malkamaki, Marinier, and Hong, previously discloses the method according to claim 35, 
Meylan3283 further discloses wherein the header of the first RLC PDU has no SO field (“a segment of the first RLC SDU starting with the byte at address B” [0069]; Fig. 5; “The RLC PDU carries a segment of the RLC SDU starting with the byte at address B.’ [0059]).

Regarding claim 39 (Currently Amended)
Meylan3283, as modified by Malkamaki, Marinier, and Hong, previously discloses the method according to claim 34, 
Meylan3283 further discloses wherein the header of the another RLC PDU has no SO field (“a segment of the first RLC SDU starting with the byte at address B” [0069]; Fig. 5; “The RLC PDU carries a segment of the RLC SDU starting with the byte at address B.’ [0059]).

Regarding claim 41 (Currently Amended)
Meylan3283, as modified by Malkamaki, Marinier, and Hong, previously discloses the method according to claim 38, 
Meylan3283 further discloses wherein the header of the another RLC PDU has an SN field (“A header may be generated for the RLC PDU and may include the RLC SN for the first RLC SDU and a header block for each remaining RLC SDU.” [0009]; Fig. 5).

Regarding claim 44 (Currently Amended)
Meylan3283 discloses an apparatus (e.g. “Node B 120” in Fig. 2; [0029-0030]), comprising a processor (“FIG. 10 shows a design of a process 1000 for receiving data with sequence number re-use.  Process 1000 may be performed by a receiver, which may be a UE for data transmission on the downlink or a Node B for data transmission on the uplink.” [0092]), configured to connect with a non-transitory computer readable medium, wherein the non-transitory computer readable medium stores computer-executable instructions that, when executed by the processor, facilitate the apparatus performing a method comprising:
receiving, at a Radio Link Control (RLC) layer, a plurality of RLC protocol data units (PDUs) from a Media Access Control (MAC) layer, each of the plurality of RLC PDUs comprises a header and a payload, wherein:
for each respective RLC PDU of the plurality of RLC PDUs, the header comprises a segment indicator (SI) field with two bits, and a first value of the two bits indicates that the payload comprises a complete RLC service data unit (SDU), a second value of the two bits indicates that the payload comprises a first segment of an RLC SDU, a third value of the two bits indicates that the payload comprises a neither first nor last segment of the RLC SDU, and a fourth value of the two bits indicates that the payload comprises a last segment of the RLC SDU; and 
the payload carries data from a single RLC SDU; 
wherein the plurality of RLC PDUs comprises a subset of RLC PDUs, and the payloads of the subset of RLC PDUs carry data from a first RLC SDU, the headers of the subset of RLC PDUs comprise a sequence number (SN) field, and SNs in the SN fields of the subset of RLC PDUs are the same, wherein the SNs in the SN fields of the subset of RLC PDUs are allocated by the RLC layer;
wherein the plurality of RLC PDUs further comprises another RLC PDU rather than the subset of RLC PDUs, where the SI field of the header of the another RLC PDU comprises the first value; and
wherein the method further comprises:
determining, based on the SI field of the header of the another RLC PDU, that the payload of the another RLC PDU is a complete second RLC SDU;
after the determining that the payload of the another RLC PDU is the complete second RLC SDU. sending the complete second RLC SDU to a Packet Data Convergence Protocol (PDCP) layer without reordering with other RLC SDUs including the first RLC SDU;
determining, based on the headers of the subset plurality of RLC PDUs, that the payloads of the subset of RLC PDUs are segments of the first RLC SDU; obtaining all the segments of the first RLC SDU; restoring all the segments to the first RLC SDU; and
sending the first RLC SDU to a PDCP layer.
The scope and subject matter of apparatus claim 44 is drawn to the apparatus of using the corresponding method claimed in claim 34. Therefore apparatus claim 44 corresponds to method claim 34 and is rejected for the same reasons of obviousness as used in claim 34 rejection above.

Regarding claim 45 (Currently Amended)
The apparatus according to claim 44, wherein the subset of RLC PDUs comprise a first RLC PDU and a second RLC PDU,
the header of the first RLC PDU comprises an SN field with the same SN and an SI field with the second value, and the payload of the first RLC PDU comprises a first segment of the first RLC SDU; and
wherein the header of the second RLC PDU comprises an SN field with the same SN, an SI field with the fourth value, and a segment offset (SO) field indicating a byte offset, of a first byte in the payload of the second RLC PDU, within the first RLC SDU, and the payload of the second RLC PDU comprises a last segment of the first RLC SDU.
The scope and subject matter of apparatus claim 45 is drawn to the apparatus of using the corresponding method claimed in claim 35. Therefore apparatus claim 45 corresponds to method claim 35 and is rejected for the same reasons of obviousness as used in claim 35 rejection above.

Regarding claim 46 (Currently Amended)
The apparatus according to claim 45, wherein the subset of RLC PDUs further comprises a third RLC PDU, and all the segments of the first RLC SDU comprise a segment in the payload of the third RLC PDU, and the header of the third RLC PDU comprises an SN field with the same SN, an SI field with the third value, and an SO field indicating a byte offset, of a first byte in the payload of the third RLC PDU, within the first RLC SDU.
The scope and subject matter of apparatus claim 46 is drawn to the apparatus of using the corresponding method claimed in claim 36. Therefore apparatus claim 46 corresponds to method claim 36 and is rejected for the same reasons of obviousness as used in claim 36 rejection above.

Regarding claim 47 (Previously Presented)
The apparatus according to claim 45, wherein the header of the first RLC PDU has no SO field.
The scope and subject matter of apparatus claim 47 is drawn to the apparatus of using the corresponding method claimed in claim 37. Therefore apparatus claim 47 corresponds to method claim 37 and is rejected for the same reasons of obviousness as used in claim 37 rejection above.

Regarding claim 49 (Currently Amended)
The apparatus according to claim 44, wherein the header of the another RLC PDU has no SO field.
The scope and subject matter of apparatus claim 49 is drawn to the apparatus of using the corresponding method claimed in claim 39. Therefore apparatus claim 49 corresponds to 

Regarding claim 51 (Currently Amended)
The apparatus according to claim 44, wherein the header of the another RLC PDU has an SN field.
The scope and subject matter of apparatus claim 51 is drawn to the apparatus of using the corresponding method claimed in claim 41. Therefore apparatus claim 51 corresponds to method claim 41 and is rejected for the same reasons of obviousness as used in claim 41 rejection above.

Regarding claim 54 (Currently Amended)
A non-transitory computer readable storage medium comprising computer-executable instructions that, when executed by a processor, facilitate performing a method comprising:
receiving, at a Radio Link Control (RLC) layer, a plurality of RLC protocol data units (PDUs) from a Media Access Control (MAC) layer, each of the plurality of RLC PDUs comprises a header and a payload, wherein:
for each respective RLC PDU of the plurality of RLC PDUs, the header comprises a segment indicator (SI) field with two bits, and a first value of the two bits indicates that the payload comprises a complete RLC service data unit (SDU), a second value of the two bits indicates that the payload comprises a first segment of an RLC SDU, a third value of the two bits indicates that the payload comprises a neither first nor last segment of the RLC SDU, and a fourth value of the two bits indicates that the payload comprises a last segment of the RLC SDU; and 
the payload carries data from a single RLC SDU; 
wherein the plurality of RLC PDUs comprises a subset of RLC PDUs, and the payloads of the subset of RLC PDUs carry data from a first RLC SDU, the headers of the subset of RLC PDUs comprise a sequence number (SN) field, and SNs in the SN fields of the subset of RLC PDUs are the same, wherein the SNs in the SN fields of the subset of RLC PDUs are allocated by the RLC layer;
wherein the plurality of RLC PDUs further comprises another RLC PDU rather than the subset of RLC PDUs, where the SI field of the header of the another RLC PDU comprises the first value; and
wherein the method further comprises:
determining, based on the SI field of the header of the another RLC PDU, that the payload of the another RLC PDU is a complete second RLC SDU;
after the determining that the payload of the another RLC PDU is the complete second RLC SDU. sending the complete second RLC SDU to a Packet Data Convergence Protocol (PDCP) layer without reordering with other RLC SDUs including the first RLC SDU:
determining, based on the headers of the subset of RLC PDUs, that the payloads of the subset of RLC PDUs are segments of the  first RLC SDU; 
obtaining all the segments of the first RLC SDU; 
restoring all the segments to the first RLC SDU; and
sending the first RLC SDU to a PDCP layer.
The scope and subject matter of non-transitory computer readable medium claim 54 is drawn to the computer program product of using the corresponding method claimed in claim 34. Therefore computer program product claim 54 corresponds to method claim 34 and is rejected for the same reasons of obviousness as used in claim 34 rejection above.

Regarding claim 55 (Currently Amended)
The non-transitory computer readable storage medium according to claim 54, wherein the subset of RLC PDUs comprise a first RLC PDU and a second RLC PDU,
the header of the first RLC PDU comprises an SN field with the same SN and an SI field with the second value, and the payload of the first RLC PDU comprises a first segment of the first RLC SDU; and
the header of the second RLC PDU comprises an SN field with the same SN, an SI field with the fourth value, and a segment offset (SO) field indicating a byte offset, of a first byte in the payload of the second RLC PDU, within the first RLC SDU, and the payload of the second RLC PDU comprises a last segment of the first RLC SDU.
The scope and subject matter of non-transitory computer readable medium claim 55 is drawn to the computer program product of using the corresponding method claimed in claim 35. Therefore computer program product claim 55 corresponds to method claim 35 and is rejected for the same reasons of obviousness as used in claim 35 rejection above.

Regarding claim 56 (Currently Amended)
The non-transitory computer readable storage medium according to claim 55, wherein the subset of RLC PDUs further comprises a third RLC PDU, and all the segments of the first RLC SDU comprise a segment in the payload of the third RLC PDU, and the header of the third RLC PDU comprises an SN field with the same SN, an SI field with the third value, and an SO field indicating a byte offset, of a first byte in the payload of the third RLC PDU, within the first RLC SDU.
The scope and subject matter of non-transitory computer readable medium claim 56 is drawn to the computer program product of using the corresponding method claimed in claim 36. Therefore computer program product claim 56 corresponds to method claim 36 and is rejected for the same reasons of obviousness as used in claim 36 rejection above.

Regarding claim 57 (Previously Presented)
The non-transitory computer readable storage medium according to claim 55, wherein the header of the first RLC PDU has no SO field.
The scope and subject matter of non-transitory computer readable medium claim 57 is drawn to the computer program product of using the corresponding method claimed in claim 37. Therefore computer program product claim 57 corresponds to method claim 37 and is rejected for the same reasons of obviousness as used in claim 37 rejection above.

Regarding claim 59 (Currently Amended)
The non-transitory computer readable storage medium according to claim 54, wherein the header of the another RLC PDU has no SO field.
The scope and subject matter of non-transitory computer readable medium claim 59 is drawn to the computer program product of using the corresponding method claimed in claim 39. Therefore computer program product claim 59 corresponds to method claim 39 and is rejected for the same reasons of obviousness as used in claim 39 rejection above.

Claims 40, 50, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Meylan3283, in view of Malkamaki, Marinier, and Hong, and further in view of Bucknell et al. US Pub 2009/0310537 (hereinafter “Bucknell”).
Regarding claim 40 (Currently Amended)
Meylan3283, as modified by Malkamaki, Marinier, and Hong, previously discloses the method according to claim 34, 
Meylan3283 and Malkamaki do not specifically teach wherein the header of the another RLC PDU has no SN field.
In an analogous art, Bucknell discloses wherein the header of the another RLC PDU has no SN field (“Format 3 (e.g. 11) shows the extreme case where no sequence number is defined and all the remaining bits are used for Segmentation indication.” [0055]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Meylan3283’s technique for sending data in a wireless communication system, as modified by Malkamaki, Marinier, and Hong, to include Bucknell’s method for determining the size allocated to a field in the header of a packet based on the length of the packet payload, in order to reduce transmission overhead and improve resources usage efficiency (Bucknell [0025-0027]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Bucknell’s method for determining the size allocated to a field in the header of a packet based on the length of the packet payload into Meylan3283’s technique for sending data in a wireless communication system since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 50 (Currently Amended)
The apparatus according to claim 44, wherein the header of the another RLC PDU has no SN field.
The scope and subject matter of apparatus claim 50 is drawn to the apparatus of using the corresponding method claimed in claim 40. Therefore apparatus claim 50 corresponds to method claim 40 and is rejected for the same reasons of obviousness as used in claim 40 rejection above.

Regarding claim 60 (Currently Amended)
The non-transitory computer readable storage medium according to claim 54, wherein the header of the another RLC PDU has no SN field or has an SN field.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG M NGUYEN/            Patent Examiner, Art Unit 2411
/JAE Y LEE/            Primary Examiner, Art Unit 2466